Beasley, Presiding Judge.
On certiorari, the Supreme Court has reversed our holding in Division 1 of State v. Vansant, 208 Ga. App. 772 (431 SE2d 708) (1993), which was that the superior court erred in granting Vansant’s motion to suppress. See Vansant v. State, 264 Ga. 319 (2) (443 SE2d 474) (1994). However, the Supreme Court has affirmed our holding in Division 2 that the trial court erred in entering a judgment of acquittal after granting the motion to suppress. Id. at (3). Accordingly, our decision is vacated with respect to Division 1 and the judgment, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s judgment is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Senior Appellate Judge Harold R. Banke concur.

*128Decided July 26, 1994.
Britt R. Priddy, District Attorney, B. Martin First, Assistant District Attorney, for appellant.
Richard L. Hodge, Vansant, Corriere, McClure & Dasher, K. Alan Dasher, for appellee.